Citation Nr: 0802599	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1969 to February 1971.  Service in the Republic 
of Vietnam and award of the Bronze Star with "V" device is 
indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied service connection for 
chloracne.  The RO in Louisville, Kentucky currently has 
jurisdiction over the veteran's claim. 

In his August 2005 substantive appeal, the veteran requested 
a personal hearing with a Veterans Law Judge.  In July 2007, 
the veteran submitted a statement indicating that he no 
longer wished to attend a hearing.  The hearing request 
accordingly has been withdrawn.  See 38 C.F.R. § 20.702(e) 
(2007).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
chloracne.  He contends that this condition is a result of 
his exposure to herbicides in Vietnam.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

With respect to Hickson element (1), the evidence of record 
contains a current diagnosis of chloracne.  

With respect to Hickson element (2), the veteran has 
submitted copies of several photographs in an attempt to 
establish that he developed chloracne during military 
service.  While the veteran is not competent to provide a 
self-diagnosis of chloracne, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992), the Board observes that these 
photographs appear to establish the presence of a skin 
condition (the precise nature of which is not established).  
Furthermore, the veteran is presumed to have been exposed to 
herbicides based on his Vietnam service.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2007).  

Under these circumstances, a medical nexus opinion must be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should schedule the veteran for a 
physical  examination to determine the 
nature of the veteran's skin disability 
and whether such is related to his 
military service.  The veteran's VA claims 
folder should be made available to and be 
reviewed by the examiner.  After 
examination of the veteran and review of 
all pertinent medical records, to include 
the enlistment physical examination 
report, the examiner should provide an 
opinion as to whether it is as least as 
likely as not that any currently diagnosed 
skin disorder is related to the veteran's 
military service, to include presumed 
exposure to herbicides in Vietnam. 
A report should be prepared and associated 
with the veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for chloracne.  If the 
benefit sought on appeal remains denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

